DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2021 and 10/26/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 204007261 U).

	Regarding Claim 14, Li teaches a phase change composite thermal energy storage module (PCCTESM) [Figs. 1-2], comprising:
a first fluid path disposed therethrough [6], the first fluid path having an inlet [2] and an outlet [3];
a second fluid path disposed therethrough [7], the second fluid path having an inlet [4] and an outlet [5] [¶ 0020; figs. 1-2]; and
at least one phase change composite slab (PCCS) [8] disposed in thermal contact with the first and second fluid paths [Fig. 2; apparent from inspection] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Regarding Claim 17, Li teaches the PCCTESM of claim 14 above and Li teaches wherein the at least one PCCS [8] comprises a plurality of PCCS's each disposed in thermal contact with the first and second fluid paths [6, 7; Fig. 2; ¶ 0020] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Regarding Claim 18, Li teaches  The PCCTESM of claim 17 above and Li teaches wherein the first fluid path comprises a plurality of first heat exchangers [micro-channel heat exchangers 6; Fig. 2] and the second fluid path comprises a plurality of second heat exchangers [capillary tube heat exchanger 7; Fig. 2].

Regarding Claim 19, Li teaches the PCCTESM of claim 18 above and Li teaches wherein the plurality of first heat exchangers [6] are in fluid communication with a first common inlet source [2] and a first common outlet header [3], and the plurality of second heat exchangers [7] are in fluid communication with a second common inlet source [4] and a second common outlet header [5] [¶ 0020].

Regarding Claim 20, Li teaches the PCCTESM of claim 19 above wherein the plurality of PCCS's [8] and the pluralities of first and second heat exchangers [6, 7] are arranged in a layered structure that is configured so that each PCCS has a first heat exchanger in thermal contact with a first side of the PCCS and a second heat exchanger in thermal contact with a second opposite side of the PCCS [Fig. 2; apparent from inspection] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    902
    1257
    media_image1.png
    Greyscale
Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 5682752 A), Li and Holloway (US 20120037342 A1).

Regarding Claim 1, Dean teaches a cooling system [Fig. 1], comprising:
an air cooled condensing unit (ACCU) [12; comprising of an outdoor fan 22; Col. 5, lines 39-49] having a condenser outlet [fluid line 30] and a condenser inlet [fluid line 72];
a phase change thermal energy storage module (PCCTESM) [35] having first and second fluid paths disposed therethrough [Fig. 1; apparent from inspection], each of the first and second fluid paths having an inlet and an outlet [Fig. 1; apparent from inspection];
at least one air handling unit (AHU) [16, 17] having an AHU inlet [fluid line 60] and an AHU outlet [fluid line 38];
a first expansion valve [54] disposed between the condenser outlet and the first fluid path inlet [Fig. 1];
a fluid connection between the second fluid path inlet and the condenser outlet [fluid line 50];
a second expansion valve [62] disposed between the AHU inlet and the second fluid path outlet; and
a second fluid connection [70] that connects the first fluid path outlet and the AHU outlet [38] to the condenser inlet.
While Dean teaches a storage tank with a freezable thermal energy storage medium [35], they do not explicitly teach a phase change composite thermal energy storage module.
However, Li teaches a phase change heat exchanger [Abstract; Figs. 1-2] wherein the PCM may comprise of organic or inorganic compounds [¶ 0015]. Li teaches that different materials may be used in order to meet the storage temperature and phase change temperature demands [¶ 0015]. Additionally, Holloway teaches that a composite material is beneficial to use because it may consist of a film of a number of different materials, e.g. aluminum foil for permeability reasons and plastic for corrosive reasons [Holloway, ¶ 0139].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dean to have a phase change composite thermal energy storage module, in view of the teachings of Li and Holloway, in order to incorporate different materials for their different advantages, e.g. permeability and corrosive advantages, thereby increasing the efficiency of the system [Holloway, ¶ 0139].

Regarding Claim 3, Dean, as modified, teaches the cooling system of claim 1 above and Li teaches wherein the PCCTESM comprises at least one phase change composite slab (PCCS) [8; Fig. 2; ¶ 0020] disposed in thermal contact with the first and second fluid paths [micro-channel heat exchanger 6; capillary tube heat exchanger 7; Fig. 2; ¶ 0020] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].





Regarding Claim 4, Dean, as modified, teaches the cooling system of claim 3 above and Li teaches wherein the PCCTESM comprises a plurality of PCCS's [8] each disposed in thermal contact with the first and second fluid paths [6, 7; Fig. 2; ¶ 0020] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Regarding Claim 5, Dean, as modified, teaches the cooling system of claim 4 above and Li teaches wherein the first fluid path comprises a plurality of first heat exchangers [micro-channel heat exchangers 6; Fig. 2] and the second fluid path comprises a plurality of second heat exchangers [capillary tube heat exchanger 7; Fig. 2].

Regarding Claim 6, Dean, as modified, teaches the cooling system of claim 5 above and Li teaches wherein the plurality of first heat exchangers [6] are in fluid communication with a first common inlet source [2] and a first common outlet header [3], and the plurality of second heat exchangers [7] are in fluid communication with a second common inlet source [4] and a second common outlet header [5] [¶ 0020].





Regarding Claim 7, Dean, as modified, teaches the cooling system of claim 6 above and Li teaches wherein each of the pluralities of first and second heat exchangers comprises an aluminum micro channel heat exchanger [Li teaches the use of micro-channel heat exchangers 6 for a first flow path and capillary tube heat exchangers 7 as a second flow path [¶ 0020; Fig. 2]. As Li teaches that micro-channel and capillary tube heat exchangers are both high-efficiency heat exchangers, as compared to water-water heat exchange storage devices [¶ 0016], it is considered an obvious matter of design choice regarding a change in shape wherein one could use micro-channel heat exchangers for both flow paths if one had a reason to do so during design [MPEP 2144.04 IVB]. Additionally, Holloway teaches aluminum as a preferable material when interacting with certain PCM substances as aluminum is corrosive resistant, non-permeable and highly conductive [Holloway, ¶ 0129, 0137]].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dean, Li and Holloway as applied to claim 1 above, and further in view of Fujita (US 20220205661 A1).

Regarding Claim 2, Dean, as modified, teaches the cooling system of claim 1 above but Dean does not teach wherein the at least one AHU comprises two or more AHU's each having an AHU inlet and an AHU outlet, wherein the second expansion valve is disposed between each AHU inlet and the second fluid path outlet, and the second fluid connection connects the first fluid path outlet and each AHU outlet to the condenser inlet.
Dean does disclose a single AHU [16, 17] having an inlet and outlet [Fig. 1; apparent from inspection] with an expansion valve [62] disposed between AHU inlet and the second fluid path outlet [Fig. 1] with a fluid connection [fluid line 70] that connects the first fluid path outlet [Fig. 1] and the AHU outlet [fluid line 38] to the condenser inlet [fluid line 72]
However, Fujita teaches an air conditioning system [100; Fig. 1] wherein the system may comprise of multiple air handling units [2020; ¶ 0552]. Fujita teaches it is often appropriate to change the number of air handlers according to the environment of installation and the specification of design [¶ 0552]. Therefore, increasing the number of air handling units is considered to be an obvious matter of design choice regarding a duplication of parts, as one would expect any number of air handling units to operate similarly to the first air handling unit with the purpose of increasing system capacity [MPEP 2144.04 VIB].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dean to have wherein the at least one AHU comprises two or more AHU's each having an AHU inlet and an AHU outlet, wherein the second expansion valve is disposed between each AHU inlet and the second fluid path outlet, and the second fluid connection connects the first fluid path outlet and each AHU outlet to the condenser inlet, in view of the teachings of Fujita, to accommodate the environment of installation and specification of design [¶ 0552]. Additionally, this is considered an obvious matter of design choice regarding a duplication of parts [MPEP 2144.04 VIB].

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dean, Li, Holloway and Albrecht (US 20210265642 A1).

Regarding Claim 8, Dean teaches a cooling system, comprising:
a first air cooled condensing unit (ACCU) [12; comprising of an outdoor fan 22; Col. 5, lines 39-49] having a first condenser outlet [fluid line 30] and a first condenser inlet [fluid line 72];
a phase change thermal energy storage module (PCCTESM) [35] having first and second fluid paths disposed therethrough [Fig. 1; apparent from inspection], each of the first and second fluid paths having an inlet and an outlet [Fig. 1; apparent from inspection];
at least one air handling unit (AHU) [17] having an AHU inlet [fluid line 60] and an AHU outlet [fluid line 38];
a first fluid connection [fluid line 50] between the first condenser outlet and the second fluid path inlet;
a first expansion valve [62] disposed between the AHU inlet and the second fluid path outlet; and
a third fluid connection [70] that connects the AHU outlet [38] to the first condenser inlet [72].
While Dean teaches a storage tank with a freezable thermal energy storage medium [35], they do not explicitly teach a phase change composite thermal energy storage module. Additionally, Dean does not teach a second air cooled condensing unit (ACCU) having a second condenser outlet and a second condenser inlet; a second expansion valve disposed between the second condenser outlet and the first fluid path inlet; or a second fluid connection between the first fluid path outlet and the second condenser inlet.
However, Li teaches a phase change heat exchanger [Abstract; Figs. 1-2] wherein the PCM may comprise of organic or inorganic compounds [¶ 0015]. Li teaches that different materials may be used in order to meet the storage temperature and phase change temperature demands [¶ 0015]. Additionally, Holloway teaches that a composite material is beneficial to use because it may consist of a film of a number of different materials, e.g. aluminum foil for permeability reasons and plastic for corrosive reasons, thereby increasing the efficiency of the system [Holloway, ¶ 0139]. As for the second air cooled condensing unit, Albrecht teaches a combined cooling circuit [10; Fig. 1] comprising a first condenser [15] and a second condenser [19], both having an inlet and an outlet [Fig. 1; apparent from inspection] and a chiller [12] wherein first and second condensers have a second and first flow path [23, 24 respectively] that both travel through the chiller. The first fluid line [24] has an expansion valve [17] disposed between the second condenser [19] and the chiller [12] with the first fluid line having and outlet that connects to the second condenser inlet [Albrecht, ¶ 0036; Fig. 1; apparent from inspection]. This configuration allows the condenser to operate at a higher temperature level than would be possible for cooling [Albrecht, ¶ 0015].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dean to have a phase change composite thermal energy storage module, a second air cooled condensing unit (ACCU) having a second condenser outlet and a second condenser inlet; a second expansion valve disposed between the second condenser outlet and the first fluid path inlet; a second fluid connection between the first fluid path outlet and the second condenser inlet, in view of the teachings of Holloway and Albrecht, in order to incorporate different materials for their different advantages, e.g. permeability and corrosive advantages [Holloway, ¶ 0139] and to further cool a partial mass flow of the first refrigerant circuit by evaporating a partial mass flow of the second refrigerant circuit in the chiller, thereby increasing the efficiency of the system [Albrecht, ¶ 0015].

Regarding Claim 9, Dean, as modified, teaches the cooling system of claim 8 above and Dean further teaches comprising at least one refrigerant [Abstract].

Regarding Claim 10, Dean, as modified, teaches the cooling system of claim 9 above and Albrecht inherently teaches wherein the at least one refrigerant comprises first and second refrigerants, and wherein the first refrigerant flows through the first ACCU [15] and the second refrigerant flows through the second ACCU [19] [Albrecht teaches in a second embodiment [Fig. 2] that a single refrigerant may be used if a common condenser [15] is used for flow lines 23 and 24 while the second condenser [19] is omitted [¶ 0037]. By explicitly stating a single refrigerant may be used in the embodiment of Fig. 2, Albrecht is inherently stating that multiple refrigerants may be used in the previous embodiment [Fig. 1; ¶ 0036] when comprising of two separate condensers and fluid flow paths].
Regarding Claim 11, Dean, as modified, teaches the cooling system of claim 8 above and Li teaches wherein the PCCTESM comprises at least one phase change composite slab (PCCS) [8; Fig. 2; ¶ 0020] disposed in thermal contact with the first and second fluid paths [micro-channel heat exchanger 6; capillary tube heat exchanger 7; Fig. 2; ¶ 0020] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Regarding Claim 12, Dean, as modified, teaches the cooling system of claim 11 above and Li teaches wherein the PCCTESM comprises a plurality of PCCS's [8] each disposed in thermal contact with the first and second fluid paths [6, 7; Fig. 2; ¶ 0020] [For clarity, the collection of PCM 8 disposed between any micro-channel heat exchanger 6, capillary heat exchanger 7 or inner wall 12 is interpreted as a slab].

Regarding Claim 13, Dean, as modified, teaches the cooling system of claim 12 above and Li teaches wherein the first fluid path comprises a plurality of first heat exchangers [micro-channel heat exchangers 6; Fig. 2] and the second fluid path comprises a plurality of second heat exchangers [capillary tube heat exchanger 7; Fig. 2].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 14 above, and further in view of Al-Hallaj (US 20180283709 A1).

Regarding Claim 15, Li teaches the PCCTESM of claim 14 above but Li does not teach wherein the at least one PCCS comprises a thermally conductive graphite matrix with a wax impregnated within the graphite matrix.
However, Al-Hallaj teaches a thermal energy storage unit (TES unit) [20] comprising of at least one or a plurality of PCM slabs [21; Fig. 5; ¶ 0041] [101-128; Figs. 7-8; ¶ 0091] wherein the PCM (or "phase change material composite" PCC) uses expanded graphite as a supporting porous matrix and is submerged into molten PCM (low temperature waxes) until the PCM has reached its maximum absorption into the graphite matrix [¶ 0046].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Li to have wherein the at least one PCCS comprises a thermally conductive graphite matrix with a wax impregnated within the graphite matrix, in view of the teachings of Al-Hallaj, because PCM using graphite and wax have a much longer operative life than other PCM system, therefore increasing the cost efficiency of the system [¶ 0053-0054].





Regarding Claim 16, Li, as modified, teaches the PCCTESM of claim 15 above but Li does not teach wherein the wax has a liquid to solid phase change temperature in a range between about 2 °C and about 4 °C.
Whereas Al-Hallaj teaches a PCM phase change temperature of between about 5 °C to about 6 °C [¶ 0093], Al-Hallaj discloses that PCM are designed to melt and solidify at specified temperatures depending on the composition by percentage of wax and graphite making up said PCM [¶ 0045] and are typically adjusted to accommodate environmental temperatures [¶ 0019]. Thus, the phase change temperature of the PCM is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a PCM with a certain composition of graphite and wax in order to meet said desired phase change temperature range.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the wax has a liquid to solid phase change temperature in a range between about 2 °C and about 4 °C in order to accommodate for environmental temperature at which the PCM will likely operate in.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763